Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/5/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver (US 2012/0160598 A1) in view of Stewart (US 3107234 A)
Regarding claim 1, Silver discloses a method of forming an acoustic transducer, the method comprising:
providing a mold having an interior cavity geometry 
injecting a compliant material into the mold (¶ 0039) (¶ 0036: silicone rubber).
Silver is not relied upon to disclose providing a mold having an interior cavity geometry with at least one of a radial offset or an axial offset from a desired geometry of the suspension.
In a similar field of endeavor, Stewart discloses for molding silicone rubber, providing a mold having an interior cavity geometry that is between being not considerably oversized and being oversized (i.e. with at least one of a radial offset or an axial offset from a desired geometry of the suspension) depending on the type of silicone rubber (detx20, col. 3, lines 59-73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: providing a mold having an interior cavity geometry that is between being not considerably oversized and being oversized,
which would result in: providing a mold having an interior cavity geometry with at least one of a radial offset or an axial offset from a desired geometry of the suspension,
the motivation being to configure the mold so as to take into consideration a shrinkage factor of silicone rubber (Stewart - detx20, col. 3, lines 59-73).
Regarding claim 2, Silver-Stewart discloses the method of claim 1, and Silver discloses further comprising providing a piston at a first position relative to the mold, providing a frame at a second position relative to the mold, and wherein injecting the compliant material into the mold causes the compliant material to contact each of the piston and the frame (Fig. 4 and ¶ 0039-0040).
Regarding claim 3, Silver-Stewart discloses the method of claim 2, and Silver discloses wherein the compliant material at least partially adheres to each of the piston and the frame (¶ 0040), such that upon removal from the mold the compliant material suspends the piston relative to the frame (the suspending feature is inherent function of suspension element).
Claims 15 recite similar limitations as claims 1, respectively, and are rejected for the same reasons set forth above in the rejections of claims 1, respectively.

Claim(s) 4-7, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver in view of Stewart in view of Guthy et al. (EP 3591995 A1)
Regarding claim 4, Silver-Stewart discloses the method of claim 1.
Silver-Stewart is not relied upon to disclose wherein an outer edge of the interior cavity geometry of the mold defines a geometrically closed shape having a largest linear dimension less than 8 millimeters.
In a similar field of endeavor, Guthy discloses a completed transducer having an outer diameter of 4 mm (¶ 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: make the completed transducer have an outer diameter of 4 mm,
which would result in: wherein an outer edge of the interior cavity geometry of the mold defines a geometrically closed shape having a largest linear dimension less than 8 millimeters,
the motivation being to establish the size of the transducer to be a size already used in the art (Guthy - ¶ 0025).
Regarding claim 5, Silver-Stewart-Guthy discloses the method of claim 4, and Guthy discloses wherein the largest linear dimension is 5.5 mm or less (¶ 0025: 4 mm).
The teachings of Guthy relied upon above are combinable with Silver-Stewart-Guthy for the same reasons set forth above in the claim 4 rejection.
Regarding claim 6, Silver-Stewart-Guthy discloses the method of claim 4, and Silver discloses wherein the geometrically closed shape is a circle (Fig. 1a).
Regarding claim 7, Silver-Stewart discloses the method of claim 1.
Additionally, Stewart discloses that a mold should be oversized to factor in a shrinkage of 1.5 to 2.5 percent for vinyl-containing silicone rubber or 5 to 7 percent for silicone rubber (detx20, col. 3, lines 59-73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: oversize the mold to factor in a shrinkage of 1.5 to 2.5 percent for vinyl-containing silicone rubber or 5 to 7 percent for silicone rubber, 
the motivation being to configure the mold so as to take into consideration a shrinkage factor of silicone rubber (Stewart - detx20, col. 3, lines 59-73).
In a similar field of endeavor, Guthy discloses a transducer having a silicone rubber suspension with an outer diameter of 4 mm (col. 1, line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: the suspension having an outer diameter of 4 mm,
the motivation being to establish the size of the transducer to be a size already used in the art (Guthy - ¶ 0025).
The suspension has an outer diameter of 4 mm (col. 1, line 5), which means a radius of 2 mm, and with the shrinkage factor of 1.5%, the radial offset will be calculated as: 2 mm * 1.5/100 = 0.030 mm = 30 μm, or with the shrinkage factor of 5%, the radial offset will be calculated as: 2 mm * 5/100 = 0.1 mm = 100 μm.
In other words, Silver-Stewart-Guthy discloses wherein at least one of the radial offset is in a range of about 20 micrometers (μm) to 110 μm and the axial offset is in a range of about 20 μm to 130 μm.
Claims 16 recite similar limitations as claims 7, respectively, and are rejected for the same reasons set forth above in the rejections of claims 7, respectively.
Claims 17, 18 recite similar limitations as claims 4, 6, respectively, and are rejected for the same reasons set forth above in the rejections of claims 4, 6, respectively.
Regarding claim 19, Silver-Stewart-Guthy discloses the mold of claim 17, and Silver discloses further having one or more allowances to engage at least one of a piston and a frame such that the compliant material, when injected in the interior cavity, contacts the at least one of the piston and the frame (Fig. 4 and ¶ 0039-0040).
Regarding claim 20, Silver-Stewart-Guthy discloses the mold of claim 19, and Silver discloses wherein the compliant material at least partially adheres to each of the piston and the frame (¶ 0040), such that upon removal from the mold the compliant material suspends the piston relative to the frame (the suspending feature is inherent function of suspension element).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver in view of Guthy
Regarding claim 8, Silver discloses an acoustic transducer comprising:
a frame 
a suspension (14) formed of a compliant material coupled to the frame (¶ 0039-0040 and Fig. 1C); and
a piston (10) coupled to and suspended by the suspension (¶ 0039-0040 and Fig. 1B), such that the piston is suspended within the frame (the suspending feature is inherent function of suspension element) 
Silver is not relied upon to disclose 
the frame having a largest linear dimension of 8.0 millimeters or less; and
the piston when in an at-rest position reacts to an applied force with a stiffness in a range of 5 to 50 Newtons per meter (N/m).
In a similar field of endeavor, Guthy discloses 
a frame having a largest linear dimension of 8.0 millimeters or less (4 mm) (¶ 0025); and
the piston when in an at-rest position reacts to an applied force with a stiffness in a range of 5 to 50 Newtons per meter (N/m) (¶ 0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: 
the frame having a largest linear dimension of 8.0 millimeters or less; and
the piston when in an at-rest position reacts to an applied force with a stiffness in a range of 5 to 50 Newtons per meter (N/m),
the motivation being to establish the size of the transducer to be a size already used in the art (Guthy - ¶ 0025); and to give a stiffness already used in the art for silicone rubber suspension and of similar dimensions (Guthy - ¶ 0025).

Claim(s) 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver in view of Guthy in view of Stewart
Regarding claim 9, Silver-Guthy discloses the acoustic transducer of claim 8, and Silver discloses wherein the suspension is formed by providing a mold having an interior cavity geometry (¶ 0039) 
Silver-Guthy is not relied upon to disclose the mold having an interior cavity geometry with at least one of a radial offset or an axial offset from a desired geometry of the suspension.
In a similar field of endeavor, Stewart discloses for molding silicone rubber, providing a mold having an interior cavity geometry that is between being not considerably oversized and being oversized (i.e. with at least one of a radial offset or an axial offset from a desired geometry of the suspension) depending on the type of silicone rubber (detx20, col. 3, lines 59-73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: providing a mold having an interior cavity geometry that is between being not considerably oversized and being oversized,
which would result in: the mold having an interior cavity geometry with at least one of a radial offset or an axial offset from a desired geometry of the suspension,
the motivation being to configure the mold so as to take into consideration a shrinkage factor of silicone rubber (Stewart - detx20, col. 3, lines 59-73).
Regarding claim 10, Silver-Guthy-Stewart discloses the acoustic transducer of claim 9, and Silver discloses wherein injecting the compliant material into the mold causes the compliant material to contact each of the piston and the frame (Fig. 4 and ¶ 0039-0040).
Regarding claim 11, Silver-Guthy-Stewart discloses the acoustic transducer of claim 9, and Silver discloses wherein the compliant material at least partially adheres to each of the piston and the frame (¶ 0040), such that upon removal from the mold the compliant material suspends the piston relative to the frame (¶ 0040), such that upon removal from the mold the compliant material suspends the piston relative to the frame (the suspending feature is inherent function of suspension element).
Regarding claim 12, Silver-Guthy-Stewart discloses the acoustic transducer of claim 9, and Guthy discloses wherein an outer edge of the interior cavity geometry of the mold defines a geometrically closed shape having a largest linear dimension of 5.5 millimeters or less (¶ 0025: 4 mm).
The teachings of Guthy relied upon above are combinable with Silver-Guthy-Stewart for the same reasons set forth above in the claim 9 rejection.
Regarding claim 13, Silver-Guthy-Stewart discloses the acoustic transducer of claim 12, and Silver discloses wherein the geometrically closed shape is a circle (Fig. 1a).
Regarding claim 14, Silver-Guthy-Stewart discloses the acoustic transducer of claim 9.
Additionally, Stewart discloses that a mold should be oversized to factor in a shrinkage of 1.5 to 2.5 percent for vinyl-containing silicone rubber or 5 to 7 percent for silicone rubber (detx20, col. 3, lines 59-73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: oversize the mold to factor in a shrinkage of 1.5 to 2.5 percent for vinyl-containing silicone rubber or 5 to 7 percent for silicone rubber, 
the motivation being to configure the mold so as to take into consideration a shrinkage factor of silicone rubber (Stewart - detx20, col. 3, lines 59-73).
Additionally, Guthy discloses a transducer having a silicone rubber suspension with an outer diameter of 4 mm (col. 1, line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: the suspension having an outer diameter of 4 mm,
the motivation being to establish the size of the transducer to be a size already used in the art (Guthy - ¶ 0025).
The suspension has an outer diameter of 4 mm (col. 1, line 5), which means a radius of 2 mm, and with the shrinkage factor of 1.5%, the radial offset will be calculated as: 2 mm * 1.5/100 = 0.030 mm = 30 μm, or with the shrinkage factor of 5%, the radial offset will be calculated as: 2 mm * 5/100 = 0.1 mm = 100 μm.
In other words, Silver-Guthy-Stewart discloses wherein at least one of the radial offset is in a range of about 20 micrometers (μm) to 110 μm and the axial offset is in a range of about 20 μm to 130 μm.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Saito et al. (US 5811133 A) teaches making mold so that final result has no warp (Fig. 6 and detx19)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687